Order entered September 6, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00639-CV

                                STACI BOWSER, Appellant

                                              V.

              CRAIG RANCH EMERGENCY HOSPITAL, L.L.C., Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-00158-2012

                                          ORDER
       Before the Court is Destiny M. Moses’s August 29, 2016 second request for an extension

of time to file the reporter’s record. Ms. Moses’s request is GRANTED. The reporter’s record

shall be filed within THIRTY DAYS of the date of this order. The Clerk of the Court is

DIRECTED to send a copy of this order to Kimberly Tinsley, Official Court Reporter for the

401st Judicial District Court, and to Destiny M. Moses, Deputy Court Reporter.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE